Citation Nr: 0831130	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to November 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which declined to reopen the claim for service 
connection for a left knee disability.  The RO in Montgomery, 
Alabama, currently has jurisdiction of the claim.  

In January 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In an August 2006 decision, the Board reopened the claim for 
entitlement to service connection for a left knee disability 
and remanded the issue to the RO via the Appeals Management 
Center (AMC), in Washington, DC for additional development.  

The appeal is again REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

Review of the claims folder reveals that the AMC scheduled 
the veteran for a VA compensation and pension (C&P) joints 
examination in January 2008.  See C&P Examination Inquiry.  
Further review of the claims folder reveals that the 
requested C&P examination was scheduled for February 7, 2008.  
See notification letter.  The Board notes that the date of 
the notification letter is February 7, 2008, the same date 
that the examination was scheduled.  The veteran failed to 
report to the examination and an attempt was made to reach 
him by phone, but the phone number did not work.  See C&P 
exam cancellation.  

In a June 2008 Post-Remand Brief, the veteran's 
representative reports that the Disabled American Veterans 
(DAV) contacted the veteran via the phone number noted in the 
record, which is the veteran's landlord's number, to find out 
why the veteran did not report for his scheduled examination.  
The representative further reported that the veteran informed 
DAV that he is without transportation and does not have a 
phone, such that he relies on his landlord for messages and 
mail.  The veteran stated that he did not receive any 
correspondence from the VA Medical Center (VAMC) to report 
for an examination; he indicated that he is ready to report 
to a new examination as he has put in place communication 
with his landlord to ensure he receives all his mail.  

In light of the foregoing, the Board finds that the veteran 
was unable to attend his scheduled examination for good 
cause.  See 38 C.F.R. § 3.655(b) (2007).  As such, 
fundamental fairness warrants the re-scheduling of the VA C&P 
joints examination.  Any recent VA treatment records should 
also be obtained and associated with the claims folder.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recently developed records 
related to the veteran's treatment for 
his left knee from VA facilities which 
have not yet been associated with the 
veteran's claims file.  

2.  Schedule the veteran for another C&P 
VA joints examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  

The examiner should identify all 
disorders of the left knee.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current left knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including left knee 
injury resulting in lateral arthrotomy 
with irrigation and debridement in March 
1980.

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




